Citation Nr: 9902736	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  89-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy and chloracne secondary to exposure to Agent 
Orange.

2.  Entitlement to a clothing allowance.

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance by another person or 
on being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING 

Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


DECISION TO VACATE

An October 22, 1997, Board of Veterans Appeals (Board) 
decision signed by this Board Member denied the appellants 
claims listed on the title page.  At that time, there was a 
document on file that was accepted as a substantive appeal.  
However, while this case was at the Board pending that final 
disposition, a VA Form 9 was received from the veteran, at 
the RO, which included a request for a hearing before a Board 
Member in Washington D.C.  That form was apparently lost, was 
not made available to the undersigned Member of the Board, 
and as such, the prior decision was entered without 
opportunity for the requested hearing.

Upon communication with the veteran, it was determined that a 
hearing before another Member of the Board would be 
scheduled.  If the appellant reported, the October 1997 
decision of the Board would be vacated, and a new decision on 
the merits entered.

That hearing was scheduled, the veteran and the spouse 
reported and testified.  As such, the October 22, 1997, 
decision of the Board is hereby vacated in its entirety.

	(CONTINUED ON NEXT PAGE)


_______________________________
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1997), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

- 2 -
